         CASE 0:19-cr-00343-NEB Document 1 Filed 12/30/19 Page 1 of 2

                                                                               Cc r1. 3+l       F,E3
                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA                             INFORMATION

                      Plaintiff,                     18 U.S.C. $ 1349

               v.

WILLIAM KYLE SUTOR,

                      Defendant.

       THE,   UNITED STATES ATTORNEY CHARGES THAT:

                                            COUNT     1
                        (Conspiracy to Commit Health Care Fraud)

       From at least in or about March 2015 and continuing thereafter through at least in

or about 2017, in the State and District of Minnesota and elsewhere, the defendant,

                                   WILLIAM KYLE SUTOR,

did willfully and knowingly conspire, combine, and agree with other persons known and

unknown, to violate Title 18, United States Code, Section           1347   , that is, to execute and

attempt to execute a scheme and artifice to defraud a health care benefit program affecting

commerce, as defined in Title 18, United States Code, Section 24(b), that is, automobile

insurance policies provided pursuant to the Minnesota No-Fault Automobile Insurance

Act, and to obtain, by means of materially false and fraudulent pretenses, representations,

and promises, and concealment of material facts, any money and property owned by, and

under the custody and control      of said health care benefit   program, in connection with the

delivery of and payment for health care benefits, items, and services.
                                                                                        SOAilINED
       All in violation of Title   18, United States Code. Section 1349.
                                                                                         DEC 3 0 20t9
                                                                                     U.S. DISTRICT COUHT MPLS
            CASE 0:19-cr-00343-NEB Document 1 Filed 12/30/19 Page 2 of 2

U.S. v. William Kvle Sutor


                              FORFEITURE ALLEGATIONS

       Upon conviction of Count 1 of this Information, the defendant shall forfeit to the

United States, pursuant to Title 18, United States Code, Section 982(a)(7) any property,

real or personal, that constitutes or is derived from proceeds traceable to the violations   of

Title 18, United States Code, Section 1349.

       If   any of the above-described forfeitable property is unavailable for forfeiture, the

United States intends to seek the forfeiture of substitute property as provided for in Title

2l,United     States Code, Section 853(p), as incorporated by   Title 18, United States Code,

Section 982(bX1).




Dated: December 30, 2019                           ERICA H. MACDONALD
                                                   United States Attorney


                                        D-^^^o            ).M-1.-,$-/
                                                   BY: DAVID     J.MACLAUGHLIN
                                                   Assistant U.S. Attomey
                                                   Attorney ID No. 388356




                                               2
